Citation Nr: 0709661	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for peroneal nerve 
neuropathy with foot drop. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

Competent (medical) evidence establishes that the veteran's 
current peroneal nerve neuropathy was caused or aggravated by 
his service connected low back disorder. 


CONCLUSION OF LAW

Service connection is warranted for the veteran's peroneal 
nerve neuropathy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Because the decision below represents a grant of the peroneal 
nerve claim, there is no need to belabor the impact of the 
VCAA on this matter. While the veteran did not receive any 
notice regarding the rating of headaches or effective dates 
of awards (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the decision below pertains only to service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration by 
the Board at this time. Hence, the veteran is not prejudiced 
by the lack of such notice.

II.  Factual Background

Service connection is in effect for residuals of a low back 
injury with degenerative arthritis and disc disease of the 
lumbar spine, assigned a 40 percent evaluation from January 
2003.  The veteran claims that his current right peroneal 
nerve neuropathy is the result of his service-connected back 
disability.  

May 2001 through December 2002 treatment records from VA 
Northern Texas Healthcare System included a June 2001 record 
that reported a past medical history of chronic low back pain 
status post surgery in 1989 for herniated disc.  The veteran 
presented complaints of low back pain that radiated down his 
right leg with paresthesia in the right foot for the past 
month that began after he strained while cleaning.  He 
indicated that his foot was so numb he stumbled on it and his 
toes were also numb.  An August 2001 record reported that the 
electrodiagnostic findings were most consistent with a 
severe, axonal, ongoing with some chronic features, and right 
peroneal neuropathy at or slightly above the right fibular 
head.  The plan was to complete an MRI of the right leg to 
look for etiology of peroneal neuropathy at the right knee.  
It was noted that other diagnostic possibilities included a 
"patchy L4-S1 radiculopathy on the right due to L2-3 disc 
bulge which has affected only the peroneal distribution 
muscles and has spared the rest .... extremely unlikely 
possibility" or ischemic injury to the peroneal nerve due to 
a temporal course of problems seems to link the onset of leg 
symptoms to the application of the massager on the back.  

An October 2001 record noted to check for tumor or any other 
lesion affecting the peroneal nerve at or above the fibular 
head.  An MRI revealed that no mass was identified in the 
region of the fibular head.  A November 2001 MRI of the low 
back revealed L1-2, L2-3, L3-4, L4-5, and L5-S1 broad base 
disc bulges.  Also, bilateral neuroforaminal stenosis on 
multiple levels, right greater than the left at the L4-5 
level and canal stenosis to 7.0 mm at L2-3; and multiple 
facet arthritis.  The assessment indicated that the new onset 
of right lower extremity pain was secondary to lumbar spine 
surgery with residual degenerative disc disease, 
neuroforaminal stenosis, canal stenosis, and facet 
arthropathy.  A February 2002 record indicated that an MRI 
appeared to show a bulging disc on the right side of the L5-
S1, however, this was difficult to ascertain due to previous 
lumbar surgery.  The impression was likely L5 right sided 
root impingement.  
December 2002 correspondence from Dr. N. S. H. indicated that 
he has been treating the veteran since 1996 for his low back 
disorder, which has now extended into the right buttock, 
right thigh, and right lower leg.  The veteran has been 
complaining of right foot drop with weakness in his right leg 
as well as the continued low back and radiating pain into his 
right leg.  Dr. N. S. H. opined that all of the above 
symptoms are directly related to the veteran's service-
connected injury.  

On August 2002 VA examination, the examiner commented that 
the degenerative problem with the back, disc and the current 
findings, were related to the disc disease as an independent 
problem.  The nerve damage of the right peroneal distribution 
and its associated motor and sensory problems were not 
thought to be secondary features of the back problem.  It was 
also noted that an MRI of the right lower extremity was 
negative showing no gross mass.  

On March 2003 VA examination, the impression was status post 
L5-S1 decompression and possible fusion.  There was no 
evidence of fusion on x-ray.  The veteran had recurrent 
radiculopathy in the right lower extremity involving mostly 
the L5 nerve root.  He had severe weakness of the right foot 
with foot slap when he walked.  He had fairly severe 
limitations of his activities and work due to his back and 
leg pain.  There were no knee or leg problems caused by the 
back problem.  The joints had normal exams.  The examiner 
indicated that the pain was in the right lower extremity was 
from the pinched nerve root and not intrinsic joint problems.  

On May 2003 VA examination, it was noted that the veteran had 
two electromyelograms that showed severe peroneal nerve motor 
neuropathy.  It did not show any radiculopathy.  An MRI ruled 
out some type of mass lesion in the area of the knee or 
fibular head that might be causing the radiculopathy.  The 
veteran continued to have severe weakness in his foot and 
ankle complex.  He had a slap foot type of gate.  Physical 
examination revealed that there was decreased to sharp 
sensation in the right leg both medial, anterior, and 
laterally.  The impression was chronic low back pain and 
right lower extremity pain and weakness.  The examiner 
commented that EMG's showed severe right peroneal motor 
neuropathy.  There was no demonstrated reason for a peroneal 
neuropathy near the right fibular head, as the MRI was 
normal.  The examiner further stated that the veteran's 
history of a back injury just a few hours before developing 
acute onset foot-drop condition would argue for the origin of 
being with the spinal nerve roots.  The examiner opined that 
due to a conflict of evidence, any definite statement as to 
the cause of the drop-foot would require some speculation.   

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Treatment records from Northern Texas Healthcare System 
indicated that the veteran had peroneal neuropathy.  An MRI 
revealed that no mass was identified in the area of the 
fibular head and other diagnostic possibilities included 
patchy L4-S1 radiculopathy on the right due to L2-3 disc 
bulge which affected only the peroneal distribution muscles 
or ischemic injury to the peroneal nerve after applying a 
massager to the low back.  The veteran's private treating 
physician, (Dr. N. S. H.) indicated that the veteran's right 
foot drop with weakness in his right leg was directly related 
to his service-connected back disorder.  However, on August 
2002 VA examination, an examiner opined that the nerve damage 
of the right peroneal distribution and its associated 
problems were not thought to be secondary features of the 
back problem.  Yet, on March 2003 VA examination, an examiner 
indicated that the pain in the right lower extremity was from 
the pinched L5 nerve root.  Finally, on May 2003 VA 
examination, an examiner opined that the veteran's history of 
a back problem just a few hours before developing acute onset 
drop-foot condition would argue for the origin being with the 
spinal nerve roots, and indicated that any definite statement 
as to the cause required some speculation.  

Based on the above conflicting evidence, the Board concludes 
that it is at least as likely as not that the service-
connected low back disorder did play a significant role in 
the development peroneal nerve neuropathy.  When, as in this 
case, the evidence is in equipoise, the benefit of the doubt 
is to be resolved in the veteran's favor.  Accordingly, 
service connection for a peroneal nerve neuropathy is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.  




ORDER

Service connection for peroneal nerve neuropathy with foot 
drop is granted. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


